/   Case 1:18-cr-00329-LO Document 32 Filed 04/30/19 Page 1 of 6 PageID# 114



                       IN THE UNITED STATES DISTRICT COURT FOR THE

                                  EASTERN DISTRICT OF VIRGINIA

                                           Alexandria Division

                                                                                       M-r HiSTPK.l t.uURT
       UNITED STATES OF AMERICA

                      V.                                         Case No. l:18-CR-329

       TUAN DUC NGUYEN.

                     Defendant.



                                       STATEMENT OF FACTS

            The United States of America and the defendant, TUAN DUC NGUYEN, agree that the

    allegations in the indictment and the following facts are true and correct, and that had the matter
    proceeded to trial, the United States would have proven them beyond a reasonable doubt wth

    admissible, credible evidence:

            1.     The defendant was the founder, chairman, chief executive officer, and purported
    "Director of Law" of the Asian-American National Committee, Inc. ("AANC"), a non-profit
    corporation organized under the laws of the Commonwealth of Massachusetts.

           2.      The defendant is not licensed to practice law in any state bar or other jurisdiction,
    and never has been licensed to practice law.

           3.      Beginning not later than in or around January 2013 and continuing through at least
    in or around October 2016, in the Eastem District of Virginia and elsewhere, the defendant
    knowingly devised and intended to devise a scheme and artifice to defraud accident victims and

    insurance companies to obtain money from insurance companie.s that was intended for accident

    victims by means of materially false and fi'audulent pretenses, representations, and promises. In
    furtherance ofthe defendant's scheme,the defendant caused wre signals and letters to be sent into
Case 1:18-cr-00329-LO Document 32 Filed 04/30/19 Page 2 of 6 PageID# 115


  the Eastern District of Virginia ffom outside the commonwealth of Virginia for the purpose of
  executing the scheme.

         4.       As part of the defendant's scheme and artifice to defraud, the defendant induced
  accident victims to allow him to represent them by falsely holding himselfout as an attomey and
 falsely representing to the victims that they would receive a share of the settlements that the
 defendant would obtain for them from insurance companies.
         5.      In furtherance ofthe scheme to defraud, other individuals referred to the defendant
 accident victims who had been treated by a doctor with whom the defendant had a professional
 relationship.

        6.       Once a relationship was established with a victim, the defendant then falsely
 represented that he was an attomey to the victim, falsely promised that he would obtain settlement
 money for them from insurance companies,falsely represented himselfon behalfofthe victims to
insurance companies,signed documents with false signatures, obtained settlement money to which
he was not entitled, and subsequently did not pay settlement money to said victims.
       7. When various victims made inquiries with the defendant regarding settlement
claims with insurance companies, the defendant gave false and misleading statements to victims
about the status ofsuch settlement claims.

       8.        The defendant defrauded up to at least 12 accident victims and 8 insurance
companies in his scheme to defraud.

                                  COUNT 1 - MAIT.FRATm

       9. Within the Eastem District ofVirginia and elsewhere, and for the purpose ofexecuting
a scheme and artifice to defraud, the defendant did knowingly place and cause to be placed in an
authonzed depository for mail matter, the mail matter described below, to be sent and delivered
by the United States Postal Service.
Case 1:18-cr-00329-LO Document 32 Filed 04/30/19 Page 3 of 6 PageID# 116


           10. The defendant represented accident victim, J.N., in an effort to acquire money in a
  settlement with National General Insurance.

         11. On August 20, 2014, the defendant transmitted a claim titled "Request for
  Compensation of Medical Injuries" to National General Insurance in the amount of$19,075. On
  August 26, 2014, National General Insurance generated a settlement check in the amount of
  $5,710, made payable to AANC and J.N. At the defendant's request, National General Insurance
  mailed the check to the defendant.

        12. The defendant deposited the check on September 3, 2014, into AANC's account,
 which he controlled. AANC made no payment to J.N. and J.N. never received any payments from
 the settlement with National General Insurance.

         13.    At the defendant's instruction. National General Insurance transmitted a letter
 addressed to J.N., dated August 26, 2014, purportedly notifying J.N. of the $5,710 settlement
 check. At the defendant's instruction, the letter was mailed from outside the commonwealth of
 Virginia to "975 Lee Hwy, Falls Church, VA 22042,"in the Eastern District of Virginia.
        14.     J.N. is a resident ofSterling, Virginia, not Falls Church, Virginia.
        15. The defendant falsely provided the address "975 Lee Hwy, Falls Church, VA
22042" to National General Insurance in an effort to ensure the J.N. did not receive notice ofthe
payment.


        16. The notice of settlement payment that National General Insurance placed in the
mail to be delivered to "975 Lee Hwy,Falls Church, VA 22042" would not have been sent absent
the defendant's false representation that victim J.N. resided at that address.
                                  COUNT 7- WfRF FR AfTH

       17. On the dates set forth below, within the Eastern District ofVirginia and elsewhere,
and for the purpose of executing a scheme and artifice to defraud, the defendant did knowingly
Case 1:18-cr-00329-LO Document 32 Filed 04/30/19 Page 4 of 6 PageID# 117


  transmit and cause to be transmitted by means of wire communications in interstate commerce
  certain writings, signs, signals, and sounds described below.
         18. On January 7,2014,the defendant faxed a letter ofrepresentation on behalfofone car
  accident victim, A.B., and addressed it to a claims adjuster for Traveler's Insurance. The fax was
  transmitted from outside the commonwealth of Virginia, to Chantilly, VA, within the Eastern
  District of Virginia.

          19.    The faxed letter ofrepresentation was signed by the defendant and identified him
 as the "Director ofLaw"on AANC letterhead.

         20. The defendant subsequently requested compensation for A.B.'s injuries (with
 supporting medical bills) along with lost wages information in the amount of$27,465.
        21. A settlement check was generated by Traveler's Insurance on January 23,2015,in
 the amount of$22,900. At the defendant's instmction, Travelers made the check payable to AANC
 and A.B.


        22.     The defendant endorsed the check and deposited it on Januaiy 30, 2015 into
 AANC's account, which he controlled.

        23.     A.B. never received or endorsed the check made payable to her and AANC, and
never received any payment from the Travelers settlement.

                                             CONCLUSION

        24.     As a result ofthe fraud committed against these victims and others, the defendant
obtained money to which he was not entitled.

        25.     In total, the loss that the defendant inflicted on insurance companies as well as
accident victims amounted to $134,269.00.

       26.      This statement offacts does not include each and every fact known to the defendant
or to the United States, and it is not intended to be a full enumeration ofall the facts surrounding
tlie defendant's case.
Case 1:18-cr-00329-LO Document 32 Filed 04/30/19 Page 5 of 6 PageID# 118


        27.     The actions oftlie defendant, as recounted above, were in ail respects loiowing and
 deliberate, and were not committed by mistalce, accident or other innocent reason.
        28. This statement offacts sliail be admissible as a knowing and voluntary confession
 m any proceeding against the defendant regardless of whether the plea agreement is presented to
 or accepted by a court. Moreover, the defendant waives any rights that he may have under Rule
11(f) ofthe Federal Rules of Criminal Procedure, Rule 410 ofthe Federal Rules of Evidence, the
United States Constiturion, and any federal statute or rule in objecting to the admissibility of this
statement offacts in any such proceeding.



                                              Respectfully submitted,

                                             G. Zachary Tei-wllliger
                                             United States Attorney


                                     By:
                                             Christopher M. Cook
                                             Andrew Dober
                                             Special Assistant United States Attorneys
                                             Kellen Dwyer
                                             Assistant United States Attorney
 Case 1:18-cr-00329-LO Document 32 Filed 04/30/19 Page 6 of 6 PageID# 119


                               Defendant s Stipulation and Signatnrt=^

        After consulting with my attorney, i hereby stipulate that the above Statement of Facts is
 true and accurate, and that if the matter proceeded to trial, the United States would have proved
 the same beyond a reasonable doubt.


Date: 4/24 t
         '             TUARwewrrTTI^
                       Defendant




                                   Defense CnunscFs Signature

       1 am the attorney for the defendant in this case, TUAN DUG NGUYEN. I have carefully
reviewed the above Statement of Facts with him. To my knowledge, his decision to stipulate to
these facts is informed and voluntary.

Date: h|Ipj
                      Cadence Mertz, Esq.
                      Counsel for the Defend^
